Citation Nr: 1030620	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-08 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than February 13, 2008, 
for the assignment of a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from November 1959 to November 
1979.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
2008, by the St. Louis, Missouri, Regional Office (RO), which 
granted entitlement to a TDIU, effective February 13, 2008.  In 
his March 2009 VA Form 9 the Veteran perfected an appeal only as 
to the issue on the effective date assigned for the grant of a 
TDIU.  


FINDINGS OF FACT

1.  In August 2002, the RO denied entitlement to a total rating 
for compensation based upon individual unemployability.  The 
Veteran did not perfect an appeal of that decision and it became 
final.  

2.  In a September 2005 rating decision, service connection was 
granted for diabetes mellitus, type II, and a 20 percent 
disability rating was assigned, effective from June 22, 2005.  
The Veteran did not appeal this decision and it became final.  

3.  VA received the Veteran's claim of entitlement to an 
increased rating for diabetes mellitus on December 14, 2007.  

4.  In February 2008, the RO granted entitlement to service 
connection for kidney disease to include diastolic dysfunction, 
evaluated as 30 percent, effective February 13, 2008; peripheral 
neuropathy of the left lower extremity, evaluated as 10 percent 
disabling, effective February 13, 2008; and peripheral neuropathy 
of the right lower extremity, evaluated as 10 percent disabling, 
effective February 13, 2008.  

5.  Prior February 13, 2008, the date of a VA examination 
demonstrating physical findings and diagnoses of kidney disease 
to include diastolic dysfunction, peripheral neuropathy of the 
right lower extremity, and peripheral neuropathy of the left 
lower extremity, it is not factually ascertainable that the 
Veteran meets the requirements for separate evaluations for those 
disabilities.  

6.  Prior to February 13, 2008, the Veteran's service-connected 
disabilities included Degenerative joint disease, history of 
laminectomy for herniated disc L-4, L-5 to S-1, with chronic low 
back pain to include right leg radiculopathy, rated as 40 percent 
disabling, and diabetes mellitus, type II, rated as 20 percent 
disabling.  Under the combined ratings table, the Veteran's 
combined disability rating was 50 percent.  

7.  Effective February 13, 2008, the Veteran had a 70 percent 
combined rating due to the following service-connected 
disabilities: degenerative joint disease, history of laminectomy 
for herniated disc, L4, L5-S1 with chronic low back pain, to 
include right leg radiculopathy, evaluated as 40 percent 
disabling; kidney disease to include diastolic dysfunction 
associated with diabetes mellitus, type II, evaluated as 
30 percent disabling; diabetes mellitus, evaluated as 20 percent 
disabling; peripheral neuropathy of the left lower extremity, 
evaluated as 10 percent disabling; peripheral neuropathy of the 
right lower extremity, evaluated as 10 percent disabling; and 
erectile dysfunction, associated with diabetes mellitus, type II, 
evaluated as 0 percent disabling.  

8.  There is no evidence of an earlier unadjudicated formal or 
informal claim for an increased rating for a service-connected 
disability that may be construed as including the issue of 
unemployability, the Veteran did not meet the schedular criteria 
for TDIU benefits prior to February 13, 2008, and the evidence 
does not show that he was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities prior to February 13, 2008.  


CONCLUSION OF LAW

Prior to February 13, 2008, the schedular requirements for TDIU 
were not met, and a TDIU rating was not warranted; an effective 
date for the award of TDIU prior to that date is not warranted.  
38 U.S.C.A. §§ 1155, 5101, 5103, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.400, 4.15, 4.16 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

Further, in Dingess v. Nicholson, the Court held that, upon 
receipt of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and to 
provide the Veteran with notice of what evidence not previously 
provided will help substantiate his/her claim.  19 Vet. App. 473 
(2006); see also 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, VA satisfied its duty to notify by means of letters 
dated in December 2007, March 2008 and May 2008 from the RO to 
the Veteran which were issued prior to the RO decision in July 
2008.  Those letters informed the Veteran of what evidence was 
required to substantiate increased rating and TDIU claims and of 
his and VA's respective duties for obtaining evidence.  In 
addition, the Veteran was informed of the method in which VA 
assigns disability ratings and effective dates.  Accordingly, the 
requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify and assist.  He was provided an opportunity to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It is therefore the 
Board's conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting the Veteran in 
procuring service medical records and other relevant treatment 
records and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A retrospective medical 
opinion may be necessary and helpful in cases when the evidence 
is insufficient for an adequate determination.  See Chotta v. 
Peake, 22 Vet. App. 80, 85 (2008).  Here, the Veteran was 
afforded a VA examination in conjunction with his increased 
rating claim in February 2008.  The examination was conducted by 
a medical professional who reviewed the medical records, 
solicited history from the Veteran, and provided information 
necessary to decide the claims.  Nieves-Rodriguez v. Peake, 22 
Vet. App 295 (2008).  The Board finds that the available medical 
evidence is sufficient for an adequate determination of the issue 
on appeal.

The Board notes that the available record includes service 
treatment records, VA treatment and examination reports, Social 
Security Administration (SSA) records, and the Veteran's 
statements in support of his claim.  Although the Veteran 
reported that he had applied for VA vocational rehabilitation 
benefits in November 2002 which were denied, there is no 
indication that any records associated with that claim are 
relevant to the issue on appeal.  The Veteran reported, in 
essence, that he was informed that his claim was denied because 
he had been found to unemployable in an SSA determination.  There 
is no indication that his ability to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities was addressed by VA at that time or that 
any additional records pertinent to the present appeal actually 
exist.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence under the VCAA.  Therefore, no 
useful purpose would be served in remanding these matters for yet 
more development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The Veteran's initial application for individual unemployability 
(VA Form 21-4138) was received in July 2002.  At that time, the 
record reflects that the Veteran was only service connected for 
degenerative joint disease of the lumbar spine, evaluated as 20 
percent disabling.  

In conjunction with his claim, the Veteran was afforded a VA 
examination in July 2002.  Following a physical examination, the 
examiner reported the following diagnoses: herniated disc at 
lumbar five-sacral one, lumbar four-lumbar five with laminectomy 
and disckectomy back in 1966, with resultant degenerative disk 
disease of his lumbosacral spine with intermittent radicular 
symptomatology aggravated with bending activities; coronary 
artery disease, post angioplasty times two and coronary artery 
bypass graft times three in February 2002; hypertension, well-
controlled; myocardial infarction in 1993 and 1995; 
hypercholesterolemia; cerebrovascular accident with resultant 
aphagia and difficulty findings words at times; benign prostatic 
hypertrophy, resolved; obesity; left shoulder degenerative 
changes, post replacement; and glucosuria, without symptoms of 
diabetes mellitus.  The examiner stated that the Veteran would 
not be eligible for performing any occupation that required 
repetitive bending, lifting, stooping, and squatting activities 
due to his degenerative changes and intermittent radicular 
symptomatology.  

By a rating action in August 2002, the RO increased the 
evaluation for the lumbar spine form 20 percent to 40 percent, 
effective July 2, 2002; however, the RO denied the claim for 
individual unemployability.  It was determined that the Veteran 
did not meet the schedular requirement for the assignment of a 
TDIU.  

By letter dated in June 2005, the Veteran sought to reopen his 
claim of entitlement to service connection for diabetes mellitus.  
By a rating action in September 2005, the RO granted service 
connection for diabetes mellitus, type II, associated with 
herbicides exposure, evaluated as 20 percent disabling, effective 
June 22, 2005.  A combined 50 percent service-connected 
disability rating was effective from June 22, 2005.  The Veteran 
was notified of that decision and his appellate rights later in 
September 2005.  The Veteran did not appeal that decision and it 
became final.  

VA received the Veteran's claim of entitlement to an increased 
rating for diabetes mellitus on December 14, 2007.  A VA clinic 
note dated in July 2007 reflects an assessment of diabetes with 
neuropathy.  

The Veteran was afforded a VA examination in February 2008.  At 
that time, the Veteran indicated that he was not having any 
problems and his blood sugar was found to be increased on routine 
blood work.  It was noted that he had symptoms of diabetic 
related peripheral vascular disease in the lower extremities.  
The examiner also noted that the Veteran had peripheral edema, 
fatigue, and decreased appetite.  On examination, the examiner 
noted that the lower extremities were brawny with slight edema to 
just above ankles.  The examiner noted absent vibratory lower 
extremity, monofilament abnormal, bilaterally.  The examiner 
noted that the Veteran has been unemployed for the past 5 to 10 
years due to back condition, left shoulder condition, 
hypertension and cardiac problems.  The examiner reported 
diagnoses of kidney disease with renal insufficiency, which is a 
complication of the diabetes mellitus; peripheral neuropathy of 
the lower extremities, which is a complication of the diabetes 
mellitus; and erectile dysfunction, which is also a complication 
of the diabetes mellitus.  

By a rating action in February 2008, the RO granted entitlement 
to service connection for kidney disease to include diastolic 
dysfunction, evaluated as 30 percent, effective February 13, 
2008; peripheral neuropathy of the left lower extremity, 
evaluated as 10 percent disabling, effective February 13, 2008; 
and peripheral neuropathy of the right lower extremity, evaluated 
as 10 percent disabling, effective February 13, 2008.  A combined 
70 percent service-connected disability rating was effective from 
February 13, 2008.

The Veteran's current application for a total disability rating 
based on individual unemployability (VA Form 21-8940) was 
received in March 2008.  Submitted in support of the claim were 
VA progress notes dated from February 2006 to June 2006.  These 
records do not reflect any complaints of or treatment for 
diabetes mellitus, kidney disease or peripheral neuropathy.  
These records reflect treatment mainly for a back disorder and 
left shoulder disorder.  

SSA records and a disability benefits determination dated in 
December 1997 were received by the RO in May 2008.  The records 
show the Veteran became disabled in March 1997 due to obesity and 
disorders of the back.  In a statement, dated in October 1997, 
Dr. P.D. found it was probably unwise for the Veteran to work as 
a truck driver due to problems related to his right shoulder.  
Dr. D. also noted that the Veteran had a significant history of 
coronary artery disease, which certainly could become unstable at 
any time and certainly be a risk again for driving.  

Received in April 2008 was a private examination report from Dr. 
J.A.L., dated in September 2000.  Dr. L. noted that the Veteran 
was seen for an evaluation in August 2000 for complaints 
involving his shoulders, low back, right wrist and right ankle, 
all of which he related to a motor vehicle accident in 
March 1997.  Dr. L. also noted that the Veteran had diabetes 
mellitus controlled with oral medications.  Following an 
examination, the pertinent diagnoses were diabetes mellitus, 
severe coronary artery disease, recent cardiovascular accident 
with neurologic residual in the right arm and leg, total shoulder 
replacement, left shoulder, osteoarthritis in the right wrist and 
right ankle, and back pain, post laminectomy and L4-L5, L5-S1 
removal.  It was noted that the Veteran was chronically ill and 
that it seemed most of his problems were related to diabetes, a 
recent cerebrovascular accident, coronary artery disease, and 
osteoarthritis and degenerative changes to the shoulders, right 
wrist, and right ankle.

In statements submitted in support of his claim the Veteran 
asserted that an earlier effective date was warranted for his 
award of a TDIU.  He noted he had previously been denied VA 
vocational rehabilitation benefits and asserted that he had been 
unable to work for many years due to his service-connected back 
and diabetes mellitus disabilities.  He requested an effective 
date for the award from the date he filed an increased rating 
claim for his diabetes disability in December 2007.

III.  Legal Analysis.

Unless specifically provided otherwise, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(b)(1).  The 
implementing regulation clarifies this to mean that the effective 
date for the grant of service connection based on an original 
claim, a claim reopened after final disallowance, or a claim for 
increase is either the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service; otherwise it will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(b).  A TDIU 
claim is a claim for increased compensation, and the effective 
date rules for increased compensation apply to a TDIU claim.  See 
Hurd v. West, 13 Vet. App. 449 (2000).  

Where a TDIU rating is sought based on a single service-connected 
condition, then it is properly regarded as a rating for that 
condition.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) 
(holding that entitlement to TDIU is not separate claim when it 
arises as part of claim for benefits for specific condition); see 
also Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009) (holding 
that TDIU rating must be considered with disability rating issue 
whenever there is "cogent evidence of unemployability, 
regardless of whether [claimant] states specifically that he is 
seeking TDIU benefits."); but see In re Leventhal, 9 Vet. App. 3 
87, 389 (1996) (holding that TDIU is separate claim where based 
upon multiple service-connected disabilities).

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disability, provided, however, that if there 
is only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16 (2009).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 
C.F.R. § 4.16(b) (2009).  

It is initially noted that the Veteran filed a previous claim for 
TDIU in July 2002.  In an August 2002 rating action the RO denied 
a claim of entitlement to TDIU.  The Veteran did not perfect an 
appeal from this decision and it became final.  There is no 
indication of any other unadjudicated formal or informal claim 
for increased rating for a service-connected disability that may 
be construed as including the issue of unemployability prior to 
the TDIU claim received on March 27, 2008.  The Veteran has not 
claimed that any prior rating action contained clear and 
unmistakable error (CUE) and there is no obvious error upon the 
Board's review.  

On December 12, 2007, the Veteran filed an application for 
increased rating for diabetes mellitus.  The Veteran did not 
request service connection for complications of diabetes 
mellitus, including kidney disease or peripheral neuropathy.  In 
a February 2008 rating decision, the RO granted service 
connection for kidney disease to include diastolic dysfunction, 
evaluated as 30 percent, effective February 13, 2008; peripheral 
neuropathy of the left lower extremity, evaluated as 10 percent 
disabling, effective February 13, 2008; and peripheral neuropathy 
of the right lower extremity, evaluated as 10 percent disabling, 
effective February 13, 2008.  

The earliest medical evidence showing that the Veteran had a 
kidney disease and peripheral neuropathy of the lower extremities 
was the February 2008 VA examination at which time the examiner 
attributed them to the service-connected diabetes mellitus.  
Although the veteran contends that the effective date should be 
the date of his claim for an increased rating for his diabetes 
mellitus in December 2007, the medical evidence shows that the 
Veteran was first diagnosed as having kidney disease and 
peripheral neuropathy of the lower extremities in February 2008.  
Thus, the date of the VA examination in February 2008 is the date 
entitlement arose and considering the "facts found," is the 
earliest possible date in determining an effective date in the 
case for the grant of service connected compensation for 
complications of diabetes mellitus.  Therefore, there is no legal 
entitlement to an earlier effective date than February 13, 2008, 
for the compensable ratings for kidney disease and peripheral 
neuropathy of the lower extremities.  

There was no direct claim for service connection for those 
disabilities; rather, the December 14, 2007, increased rating 
claim for diabetes mellitus served as the impetus for separate 
evaluations for kidney disease and peripheral neuropathy (38 
C.F.R. § 4.119, Diagnostic Code 7913, note (1) states that 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to support a 
100 percent evaluation).  However, prior to the VA examination 
conducted on February 13, 2008, which is dated later than the 
Veteran's December 14, 2007, increased rating claim, it was not 
factually ascertainable that he had kidney disease and peripheral 
neuropathy of the bilateral lower extremities that manifested to 
a compensable degree.  

Prior to February 13, 2008, service connection was in effect for: 
Degenerative joint disease, history of laminectomy for herniated 
disc L-4, L-5 to S-1, with chronic low back pain to include right 
leg radiculopathy, rated as 40 percent disabling, and diabetes 
mellitus, type II, rated as 20 percent disabling.  Under the 
combined ratings table, the Veteran's combined disability rating 
was 50 percent.  Prior to February 13, 2008 then, the combined 
rating for the Veteran's two service-connected disabilities was 
less than total and the veteran did not meet the percentage 
criteria for a TDIU under 38 C.F.R. § 4.16(a).  Notably, it was 
not until the rating action of February 2008 (which granted 
service connection for kidney disease and peripheral neuropathy 
of the lower extremities) that the Veteran had a combined rating 
of 70 and thus met the criteria for percentage criteria for a 
TDIU.  Therefore, absent an extraschedular grant, there is no 
basis to award TDIU prior to meeting the jurisdictional threshold 
of 38 C.F.R. § 4.16a.  While the Veteran has argued for a 
December 14, 2007 effective date for the award of a TDIU, it was 
not until February 13, 2008, that he met the objective schedular 
criteria for the award of TDIU.  38 C.F.R. § 4.16 (a), (b).  

By a rating action in February 2008, the RO granted service 
connection for kidney disease to include diastolic dysfunction, 
evaluated as 30 percent, effective February 13, 2008; peripheral 
neuropathy of the left lower extremity, evaluated as 10 percent 
disabling, effective February 13, 2008; and peripheral neuropathy 
of the right lower extremity, evaluated as 10 percent disabling, 
effective February 13, 2008.  Effective February 13, 2008, the 
Veteran had a 70 percent combined rating due to the following 
service-connected disabilities: degenerative joint disease, 
history of laminectomy for herniated disc, L4, L5-S1 with chronic 
low back pain, to include right leg radiculopathy, evaluated as 
40 percent disabling; kidney disease to include diastolic 
dysfunction associated with diabetes mellitus, type II, evaluated 
as 30 percent disabling; diabetes mellitus, evaluated as 20 
percent disabling; peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent disabling; peripheral 
neuropathy of the right lower extremity, evaluated as 10 percent 
disabling; and erectile dysfunction, associated with diabetes 
mellitus, type II, evaluated as 0 percent disabling.  

The Veteran's claim for a TDIU was received in March 2008.  In a 
rating action in July 2008, the RO granted the claim for a TDIU, 
effective from February 13, 2008.  In essence, the award of TDIU 
as of February 13, 2008, is based on the assignment of a 30 
percent disability rating for kidney disease, 10 percent for 
peripheral neuropathy of the left lower extremity, and 10 percent 
for peripheral neuropathy of the right lower extremity, as of 
that date.  As discussed above, this is the earliest date that 
service connected disability and compensation for those 
disabilities can be awarded.  Accordingly, February 13, 2008 is 
the earliest date that he is shown to satisfy the criteria under 
38 C.F.R. § 4.16(a) for the assignment of TDIU.  While he may 
have been unemployable prior to that date, the Board can find no 
basis upon which to assign a date prior to the first day upon 
which he met the schedular criteria for the award of TDIU.  Thus, 
an effective date prior to February 13, 2008, is not warranted 
for the grant of a TDIU rating.  

The only other manner by which the Veteran would be entitled to 
an effective date earlier than February 13, 2008, is if the 
evidence were to show that he was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities prior to February 13, 2008, such that a 
referral for extraschedular rating consideration was required 
under the provisions of 38 C.F.R. § 4.16(b).  As indicated, the 
only disabilities for which the Veteran was service-connected 
for, prior to February 13, 2008, were degenerative joint disease 
of the lumbar spine and diabetes mellitus.  

The Board finds that there is no probative evidence demonstrating 
that prior to February 13, 2008, the Veteran was unable to secure 
or follow a substantially gainful occupation as a result of his 
service-connected disabilities.  Although the SSA found the 
Veteran was totally disabled and eligible for disability benefits 
from March 1997, he was considered disabled at that time due to 
several disabilities which included nonservice-connected 
disabilities.  In correspondence dated in October 1997 Dr. P.D. 
had stated that it was not wise for the Veteran to work as a 
truck driver as a result of his many problems, including his 
back, his right shoulder and coronary artery disease.  A 
September 2000 private medical report from Dr. L. noted the 
Veteran was chronically ill, but also indicated that in addition 
to his service-connected disabilities the Veteran had significant 
health problems related to nonservice-connected disabilities 
including residuals of a cerebrovascular accident, coronary 
artery disease, and osteoarthritis and degenerative changes to 
the shoulders, right wrist, and right ankle.  Based upon the 
evidence of record, the Board finds there is no evidence showing 
that the Veteran was unable to work due to the service-connected 
disabilities of degenerative joint disease of the lumbar spine 
and/or diabetes prior to February 13, 2008.  Absent such 
evidence, a referral for extraschedular rating consideration was 
not required under the provisions of 38 C.F.R. § 4.16(b) and an 
earlier effective date for the TDIU is not warranted.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, an effective date prior to February 13, 2008, for 
the TDIU is not warranted.   


ORDER

An effective date prior to February 13, 2008 for the grant of a 
TDIU is denied.  



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


